Per Curiam.

We think the plaintiff was entitled to recover back a portion of the sum deposited, but not the whole, as the defendant has expended the sum of $37 for repairs which plaintiff was bound to do that should have been offset against the deposit. This sum and the extra costs allowed by reason of the fact that the recovery exceeded $50 should be deducted, thus reducing the amount of the judgment to the sum of $41.22, and as so modified the judgment will be affirmed, without costs.
Present: Beekman, P. J., Gilbebsleeve and Giegebioh, JJ.
Judgment modified, and as modified affirmed, without costs.